Citation Nr: 0721323	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of thyroid 
cancer, status post-thyroidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2007, the veteran appeared at the St. Louis, Missouri, 
RO and testified via video before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed thyroid cancer related 
to radiation exposure during service.  The veteran has noted 
two radiation-risk activities in which he reported 
participating while in service.  First, he has stated that he 
witnessed a nuclear atmospheric test in 1953.  This test was 
apparently Operation UPSHOT-KNOTHOLE, which was conducted 
from March 17 through June 20, 1953, at the Nevada Test Site.  
Second, he reported being responsible for analyzing atomic 
test results, a duty that involved measuring damage through 
the exposure of sheep in wooden enclosures.  

A January 2002 report from the Defense Threat Reduction 
Agency (DTRA) indicates that it was unable to confirm the 
veteran's presence at the Nevada Test Site during Operation 
UPSHOT-KNOTHOLE.  This report describes the steps that were 
taken to attempt to verify that the veteran was exposed to 
radiation during service.  A review of available morning 
reports established that the veteran was assigned to 
Headquarters, Sixth Army, Presidio, San Francisco, 
California, on July 15, 1953.  He was assigned to 
Headquarters, 6000th Area Service Unit (ASU), also at the 
Presidio, on May 25, 1953, and remained with this unit 
through the end of the UPSHOT-KNOTHOLE operational period.  
There was no indication that he was sent to the Nevada Test 
Site either as a member of the Sixth Army or of the 6000th 
ASU during this period.  Nor was there a record of radiation 
exposure for the veteran in the available dosimetry data.  No 
further development of this particular theory of exposure is 
necessary at the present time.

With respect to the veteran's claim of exposure to ionizing 
radiation while performing his intelligence analyst duties, 
the January 2002 DTRA letter noted that exposure to radiation 
from sources other than U.S. atmospheric nuclear testing or 
the occupation of Hiroshima or Nagasaki is beyond DTRA 
purview.  The DTRA referred VA to the Proponency Office for 
Preventive Medicine in San Antonio, Texas, for further 
development of this claim.  The Proponency Office later 
forwarded this request to the Health Physics Program at the 
US Army Center for Health Promotion and Preventive Medicine.  

According to its November 2002 letter, the Health Physics 
Program contacted the U.S. Army Ionizing Radiation Dosimetry 
Branch (USAIRDB), which is the U.S. Army's repository for 
historical records of occupational radiation dosimetry.  
Unfortunately, the USAIRDB's records only date back to 1954, 
so they were unable to find any record of radiation dosimetry 
for the veteran.  The letter states that the investigation 
and verification of existing occupational dosimetry data is 
the full extent of the Health Physics Program's research 
capabilities.  It had therefore exhausted every avenue 
available for further research and anticipated no further 
action.

While the veteran's service medical records are in the claims 
file, his service personnel records could not be provided by 
the National Personnel Records Center in St. Louis, Missouri 
(NPRC), possibly because they were destroyed in a 1973 fire 
at that facility.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA has a heightened duty to assist in these cases.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is also 
noted that a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) was not a matter of record.  

While morning reports may have been consulted to establish 
whether the veteran was at the Nevada Test Site during 
Operation UPSHOT-KNOTHOLE, there is no indication that 
morning reports or the veteran's unit history were researched 
for the purpose of determining whether he engaged in 
radiation-risk activity while stationed at the Presidio.  
Given VA's heightened duty to assist the veteran in the 
development of his claim, the Board believes a remand for 
further development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take any necessary 
steps, including consultation with the 
United States Armed and Joint Services 
Records Research Center (JSRRC) or any 
other indicated records agency, to 
determine whether the veteran participated 
in a "radiation-risk activity" under 
38 C.F.R. § 3.309(d) while stationed at 
the Presidio.  The Defense Threat 
Reduction Agency verified that the veteran 
was assigned to Headquarters, Sixth Army, 
Presidio, San Francisco, California, on 
July 15, 1953.  He was assigned to 
Headquarters, 6000th Area Service Unit 
(ASU), also at the Presidio, on May 25, 
1953.  He remained with this latter unit 
through the end of the UPSHOT-KNOTHOLE 
operational period.  

If more details are required before an 
appropriate request may be made, the AMC 
should contact the veteran and request the 
necessary information.

2.  Any further development that is 
suggested by the information gathered 
under the first remand instruction should 
be accomplished.  The AMC must then 
readjudicate the issue on appeal, 
considering the veteran's claim under 
38 C.F.R. §§ 3.303, 3.309(d), and 3.311.  
If the issue on appeal continues to be 
denied, the veteran and his representative 
must be provided a supplemental statement 
of the case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

3.  If a VA examination is required, the 
RO must notify the appellant that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




